                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:19 CV 018

NTE ENERGY SERVICES                    )
COMPANY, LLC,                          )
                                       )
                 Plaintiff,            )
      v.                               )                            ORDER
                                       )
CEI KINGS MOUNTAIN HOLDINGS,           )
LLC, WATTAGE FINANCE-NC, LLC,          )
CASTILLO INVESTMENT                    )
HOLDINGS, LLC,                         )
                                       )
                 Defendants.           )
______________________________________ )

       This matter is before the Court upon the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 8) filed by Peter A. Santos. The Motion indicates that Mr. Santos, a

member in good standing of the Bar of this Court, is local counsel for Plaintiff and that he

seeks the admission of George W. Kroup, who the Motion represents as being a member

in good standing of the Bar of New York. It further appears that the requisite admission

fee has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 8) and ADMITS George W.

Kroup to practice pro hac vice before the Court in this matter while associated with local

counsel.                      Signed: January 18, 2019
